 MARCUS BROS.33As we have overruled the objections to the election and as the tallyof ballots shows that the Petitioner received a majority of valid ballotscast,we shall certify the Petitioner as the 'collective-bargaining rep-resentative of the employees in the appropriate unit.[The Board certified International Association of Machinists,AFL-CIO, as the designated collective-bargaining representative ofall employees in the appropriate unit.]Habib Marcus, d/b/a Marcus Bros.andAmalgamated PlasticToys&Novelty Workers, Local 44, I.B.P.M.O.E.,Ind.CaseNo. ?-CA-5888.March. 5,1959DECISION AND ORDEROn November 18, 1958, Trial Examiner Arthur E. Reyman issuedhis Intermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that he cease and desist therefromand take certain affirmative action, as set forth in the copy of theIntermediate Report attached hereto.Thereafter, the Respondentfiled exceptions to the Intermediate Report and a brief in supportthereof.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings arehereby affirmed.The Board has considered the Interme-diate Report, the exceptions, and the brief, and hereby adopts thefindings, conclusions, and recommendations of the Trial Examinerwith the modifications and additions noted below.'1.We agree with the Trial Examiner that the Respondent violatedSection 8(a) (5) and (1) of the Act by unlawfully refusing to bargainiwe hereby correct the following inadvertent errors in the Intermediate Report, noneofwhich affects the Trial Examiner's conclusions or our concurrence therein: (1) Thenames of Salvatore Iannucci,Esq., and Aleja de Leon were misspelled;(2) there is noevidence that Mr. Iannucci asked to compare the union authorization cards with theRespondent'srecords;(3)Antonia Morales did not testify that Marcus'antiunion re-marks were translated into Spanish at his request; (4) there was no evidence that MariaLopez Customarily translated work instructions to the other girls in the shop; (5) VictorCavallo did not testify at the hearing ;(6)Marcus testified that Cavallo, not Zulferino,gave izimabusiness,card ; and(7)Olga Flores Velez was not sure when,she signed theRespondent's union repudiation petition.123 NLRB No.1.508889--60-vol.123-4 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDwith the Union.2The Respondent contends that (a) the Union isnot a labor organization as defined by the Act for want of employeeparticipation, and (b) the Union lacks majority status because amajority of the employees signed a petition repudiating the union.As to (a), the record shows that the Union exists for the purpose ofdealing with employers concerning wages, hours, and conditions ofemployment, and secured membership applications from a majorityof the employees in the unit.We therefore agree with the TrialExaminer's finding that the Union is a labor organization for the pur-poses of the Act.'As to (b), we find, in any event, that such dissipa-tion of the Union's majority as may have taken place was the resultof the Respondent's unfair labor practices.'2.We also agree with the Trial Examiner that the Respondentindependently violated Section 8(a) (1) of the Act by (a) interro-gating employees in an unlawful manner concerning their unionactivities and sympathies; (b) threatening employees with dischargeif they supported the Union; (c) threatening to close the plant if theemployees supported the Union; (d) promising and granting wageincreases and other benefits to discourage membership in the Union;(e)warning employees not to support the Union; and (f) initiatingand soliciting employee signatures to a petition repudiating theUnion .5THE REMEDYSince the violations of the Act which the Respondent committed arepersuasively related to other unfair labor practices proscribed bythe Act, and the danger of their commission in the future is to beanticipated from the Respondent's conduct in the past, the preventivepurposes of the Act will be thwarted unless the order is coextensivewith the threat.Therefore, in order to make more effective the inter-dependent guarantees of Section 7 of the Act, to prevent a recurrenceof unfair labor practices, and thereby minimize industrial strife whichburdens and obstructs commerce, and thus effectuate the policies ofthe Act, we will order that the Respondent cease and desist frominfringing in any manner upon the rights guaranteed in Section 7of the ActsORDERUpon the entire record in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor Relations2 SeeJoy Silk Mills, Inc. v. N.L.R.B.,185 F. 2d732 (C.A., D.C.),cert. denied 341 U.S.914.3 Ingersoll-Rand Company,119 NLRB 601.*Joy Silk Millsv.N.L.R.B., supra, p.744.6Jack Gordonet at., d/b/a Ivy Hill Lithograph Company, and Record Packaging Cor-poration,121 NLRB 831.6 I. Taitel and Son,119 NLRB 910, 913,enfd. 261 F. 2d 1(C.A. 7). MARCUS BROS.35Board hereby orders that the Respondent, Habib Marcus, d/b/aMarcus Bros., New York, New York, his agents, successors, andassigns shall:1.Cease and desist from :(a)Refusing to bargain collectively in good faith concern-ing wages, hours, and other terms and conditions of employmentwith Amalgamated Plastic Toys & Novelty Workers, Local 44,I.B.P.M.O.E., Ind., as the exclusive bargaining representative ofall his employees in the following appropriate unit : All productionand maintenance employees employed at the Respondent's New York,New York, plant, excluding office clerical employees, professionalemployees, guards, and supervisors as defined in the Act.(b) Interrogating employees concerning their union membershipand activities in a manner constituting interference, restraint, orcoercion, in violation of Section 8(a) (1) of the Act; threateningemployees with discharge, or plant closure, or other reprisals if theysupport the above-named Union, or any other labor organization;promising and granting employees wage increases and other benefitsto discourage union membership; initiating and soliciting employeesignatures to petitions repudiating the above-named Union, or anyother labor organization.(c) In any other manner interfering with, restraining, or coercingemployees in the exercise of the right to self-organization, to formlabor organizations, to join or assist Amalgamated Plastic Toys &NoveltyWorkers, Local 44, I.B.P.M.O.E., Ind., or any other labororganization, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection, or to refrainfrom any or all such activities, except to the extent that such rightsmay be affected by an agreement requiring membership in a labororganization as a condition of employment as authorized in Section8(a) (3) of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Upon request, bargain collectively with the above-namedUnion as the exclusive bargaining representative of all the employeesin the appropriate unit, and embody in a signed agreement anyunderstanding reached.(b)Post at its office in New York, New York, copies of the noticeattached hereto marked "Appendix A." ICopies of said notice, to befurnished by the Regional Director for the Second Region, shall, afterbeing duly signed by the Respondent or his representative, be posted7In the eventthat thisOrder is enforced by a decreeof a United States Court of Ap-peals, there shall be substituted for the words "Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals, Enforcing an Order." 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDby the Respondent immediately upon receipt thereof and maintainedby him for 60 consecutive days thereafter in conspicuous places,including all places Where notices to employees are customarilyposted.Reasonable steps shall be taken by the Respondent to insurethat said notices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for the Second Region in writing,within 10 days from the date of this Order, What steps the Respondenthas taken to comply herewith.APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, I hereby notify my employees that:I WILL NOT interrogate any of my employees concerning theirmembership in, or activities on behalf of, Amalgamated PlasticToys & Novelty Workers, Local 44, I.B.P.M.O.E., Ind., or anyother labor organization, in a manner constituting interference,restraint, or coercion, in violation of Section 8 (a) (1) of the A'ct ;threaten my employees With discharge or other reprisals if theysupport the above-named Union or any other labor organization;make threats to close the plant if the employees designate theabove-named Union, or any other labor organization, as theircollective-bargaining representative; promise or grant wage in-creases or other benefits for the purpose of discouraging member-ship in the above-named Union or any other labor organization;initiate or solicit employee signatures to petitions repudiating theabove-named Union or any other labor organization; or warn myemployees not to support the above-named Union or any otherlabor organization.I WILL NOT in any other manner interfere with, restrain, orcoerce my employees in the exercise of their right to self-organiza-tion, to form labor organizations, to join or assist AmalgamatedPlastic Toys & Novelty Workers, Local 44, I.B.P.M.O.E., Ind.,or any other labor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage in concertedactivities for the purpose of collective bargaining or other aid orprotection, and to refrain from any or all of such activities, ex-cept to the extent that such right may be affected by an agreementrequiring membership in a labor organization as a condition ofemployment as authorized in Section 8(a) (3) of the Act.Allmy employees are free to become or remain members of this Unionor any other labor organization. MARCUS BROS.37I WILL bargain collectively upon request with the above-namedUnion as the exclusive bargaining representative of all employeesin the bargaining unit described herein, with respect to rates ofpay, hours of employment, or other conditions of employment, andif an understanding is reached, embody such understanding in asigned agreement.The bargaining unit is :All production and maintenance employees at the NewYork, New York, plant, excluding office clerical employees,professional employees, guards, and supervisors as defined inthe Act.HABIBMARCUS, D/B/AMARCUS BROS.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered,defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis is a proceeding under Section 10(b) of the National Labor Relations Act,as amended, 61 Stat. 136, 29 U.S.C., Sec. 151et seq.,herein called the Act.Theproceeding arises upon the filing of a complaint on June 23, 1958, against HabibMarcus, doing business under the name and style of Marcus Bros. (hereinafter some-times called the Respondent or the Employer), by the General Counsel of the Na-tional Labor Relations Board, on behalf of the Board, by the Regional Director forthe Second Region.The issuance of the complaint followed the filing of a charge ofunfair labor practices alleged to have been engaged in by the Respondent: the first ororiginal charge, filed with the Regional Director on April 17, 1958, asserted thatcertain unfair labor practices had been and were being engaged in by the Respondent,and a first amended charge filed with the Regional Director on June 19 1 set forththe same substantial alleged facts of violations of Section 7 and Section 8(a)(1) and(5) of the Act.2 (The complaint alleges violation of Section 8(a) (3).No proof wasoffered by counsel for the General Counsel in this respect.)The complaint sets forth that the Respondent did, on or about March 13, interro-gate his employees concerning their membership in and their activities on behalf ofthe Union; 3 warned them to refrain from becoming members of the Union or giving1Unless otherwise specifically noted, all dates herein mentioned are for the year 1958.2These provisions of the Act are .as follows :RIGHTS OF EMPLOYEESSEC. 7. Employees shall have the right to self-organization, to form, join, or assistlabor organizations, to bargain collectively through representatives of their ownchoosing, and to engage in other concerted activities for the purpose of collectivebargaining or other mutual aid or protection, and shall also have the right torefrain from any or all of such activities except to the extent that such right maybe affected by an agreement requiring membership in a labor organization as acondition of employment as authorized in section 8 (a) (3).UNFAIR LABOR PRACTICESSEC. 8 (a) It shall be an unfair labor practice for an employer-(1) to interfere with, restrain, or coerce employees in the exercise of the rightsguaranteed in section 7 ;swss(5) to refuse to bargain collectively with the representatives of his employees, sub-ject to the provisions of section 9 (a).Amalgamated Plastic Toys & Novelty Workers, Local 44, is hereinafter referred toas Local 44 or the Union. 38DECISIONS OF NATIONAL LABOR RELATIONS BOARDany assistance to the Union; threatened employees with discharge if they adheredto the Union or remained members thereof; promised them "economic benefits" andother benefits if they did not join or assist the Union; and further, that "on or aboutMarch 13 and 14, 1958, Respondent offered, promised and granted to (sic) itsemployees wage increases, vacation pay, and other benefits." if they refusedto support the Union.The complaint asserts increases in pay made by the Respond-ent to certain named employees in an effort to discourage membership in the Union.The Respondent filed timely answer to the complaint, and on the issues drawnby the complaint and the answer (which effectively denied violations of the Act),this case came on to be heard before the duly designated Trial Examiner at NewYork, New York, on October 13, 1958. The hearing was closed on October 16. Atthe hearing the General Counsel, the Respondent, and the Union as charging party,each was represented by counsel. Full opportunity to be heard, to produce witnesses,to examine and cross-examine witnesses, to argue orally upon the record, and tofile briefs, proposed findings of fact, and conclusions of law was afforded each party .4Motions made at the hearing on behalf of the Respondent to dismiss the complaintare denied, for reasons set forth below.Upon the whole record of the case, and after careful consideration, the TrialExaminer makes the following:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTHabib Marcus, a private individual, is and has been at all times material heretoan individual proprietor doing business under the trade name and style of MarcusBros.During these times, the Respondent has maintained his principal office andplace of business at 371 Broadway, in the City of New York, State of New York,and is now and has been continuously engaged at this place of business in themanufacture, sale, and distribution of crib sheets, pillowcases, baby blankets, andrelated products.During the past year the Respondent, in the course and conductof his business operations, caused to be manufactured, sold, and distributed at thesaid place of business or plant, products valued at approximately $100,000, of whichproducts valued in excess of $50,000 were shipped from said plant in interstatecommerce directly to States of the United States without the State of New York.The Respondent is, and has been at all times material hereto, engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDAmalgamated Plastic Toys & Novelty Workers, Local 44, I.B.P.M.O.E.,Ind., is,and has beenat all timesmaterial hereto, a labor organization within themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn the morning of March 12, 1958, Dominic Zulferino, secretary-treasurer ofLocal 44, and Victor Cavallo, president of that Local, were on the sidewalk infront of 371 Broadway, the loft building where the Respondent conducts its manu-facturing operations, and were engaged in an effort to organize the employees ofanother employer either in that loft building or one next to it or near it.WhileZulferino and Cavallo were talking to these employees, one Maria Lopez and hersister Petra approached the two men and asked them about the Union; Maria Lopezsaid, "We sure could use a union," and after further conversation Maria and hersister suggested that they speak to other employees of the Respondent regarding theUnion.Zulferino and Cavallo furnished the two Lopez girls with blank applicationcards for membership in Local 44.On that day (March 12) at least four out ofnine employees of Marcus signed application cards for membership in Local 44;at least four employees signed application cards on the following morning, March 13,4At the hearing, counsel for the General Counsel moved to amend the complaint to saythat "since on or about April, 1958, and at all times thereafter the Respondent aided andassisted his employees to repudiate the Union."The motion to amend was granted oncondition that the Respondent, if advised of prejudice, could move for time to meet theissue or to answer to the testimony of witnesses.No motion in this respect was madeon behalf of the Respondent. MARCUS BROS.39and one card dated March 11 was signed either on March 12 or 13(probablyMarch 12).5Having in their possession on the morning of March 13 application cards signedby all nine of the employees of the Respondent employed as production employees,Dominic Zulferino and Cavallo spoke to Frank Zulferino,the International presidentof the Union;shortly thereafter in the afternoon of March 13, Frank Zulferinoaccompanied Dominic Zulferino and Cavallo to 371 Broadway where they sawMarcus at work on the factory floor. Frank Zulferino introduced himself andhis companions to Marcus,and after telling Marcus that the Union represented hisemployees,asked for recognition of the Union as the representative of Marcus'employees.Marcus left the factory floor and went into his office,adjacent thereto,and some further conversation ensued, mostly between Frank Zulferino and Marcus.It is clear that Marcus at that time refused to recognize the authority of the unionrepresentatives to bargain on behalf of his employees.According to the three unionrepresentatives then present,Marcus told them that he was dealing with or had acontract with another union and that the girls "could go out" if they wanted to,but that he would not recognize Local 44.The version of this conversation or this meeting as given by Marcus varies inessential detail from that given by the union representatives.According to Marcus,the men came in and Zulferino gave him a business card at which time he, Marcus,said that he had an appointment and asked them to come in at a later time.Marcusstated positively that the union representatives at that time did not ask for unionrecognition.In view of what happened almost immediately after the union repre-sentatives left the premises of the Respondent on March 13, the testimony of Marcuswith respect to this conversation is discredited in its entirety and the Trial Examineraccepts the version as given by the two Zulferinos and Cavallo.They did ask forunion recognition and were refused such by Marcus.Almost immediately after the union representatives left the factory office andfloor on the afternoon of March 13, Marcus caused the machines to be shut down,called the employees together,and, according to him, asked them"what it was allabout"; that the girls told him "we don't know,"and then he asked Maria Lopezto talk to the girls and find out what the union representatives wanted, or words tothat effect.The nine production employees employed by Marcus during the week endingMarch 14, 1958, were Olga Valez Flores, Antonia Chaves Garcia, Conchita deLeonRivera,Dolores Accevedo,Petra Lopez,Alija deLeon,AntoniaMorales,MariaLopez, and one male employee,Coy-Lee Overton.6Most of the employees involved herein are Puerto Ricans and do not have fluentcommand of English and consequently the testimony of all but two or three ofthem who were heard at the hearing was received through a qualified and competentinterpreter,Joseph Santana.Maria Lopez, of all the girls employed,had the bestcommand of English, and it appears that she in the past customarily was calledupon at times by Marcus to communicate to other employees certain mattershe wished to have conveyed to them in connection with their work. She testifiedwith respect to what happened on the afternoon of March 13,after the two Zulferinosand Cavallo had left the factory.She said that the machines were stopped andMarcus talked to the girls;that after he had talked to them they all resumed workwith the exception of the floorboy, Overton,and herself,who were called intoMarcus' office and told by him then that the Union was nothing but a bunch ofracketeers.She said that Marcus just prior to this,in talking to the whole group,made remarks which at his request she transmitted to the rest of the girls in Spanish;she said that among other things Marcus wanted to know why the girls had joinedthe Union without talking to him; he said that if the Union came into the factoryhe would fire everybody,that they did not need to join a union and that if theydid not join a union he would give them raises and vacations with pay.The testimony of Maria Lopez with respect to the signing of the applicationcards for the Union is substantiated by testimony of other employees of Marcus:the application cards for membership in the Union were furnished to her and toothers at their request on the sidewalk in front of 371 Broadway;the girls had theunion representatives,Dominic Zulferino and Cavallo,explain the benefits of the5It was stipulated at the hearing that for the week ending March 14, 1958,there werenine "production employees"employed by the Respondent at 371 Broadway.6 At the hearing it was stipulated that Sam Marcus and Ezra Marcus,apparently bothsons of Habib, at times material to this case were supervisors within the meaning ofthe Act. 40DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnion to them,and they all voluntarily signed the application cards and gave themto Zulferino and Cavallo.Olga Flores testified that within an hour after the machines had been shut down,Marcus called the girls together and asked them if they had joined the Union, andthen after they had said"yes" he called Maria Lopez to tell the girls he did notwant the Union,that he would give the girls what they wanted, in the way of araise and a vacation.AntoniaMorales said that after the union representativeshad left the premises Marcus told Alija deLeon,Maria Lopez,and her that theUnion was a bunch of racketeers,that he did not want the Union,that he wouldgive them a raise and a vacation;and that Maria Lopez also told her and the othergirls, at the request of Marcus, what he had said when he was talking to them.Alija deLeon said that Marcus talked to the group and mentioned benefits "andso on," said if they wanted the Union he would close the shop because he did nothave the money"to pay the contracts,"and said further he would give them araise and a vacation if they did not support the Union.The testimony of theseemployees was the same in essence.Allowing for variances in their manner ofspeech, they were all agreed in substance as to what Marcus had told them andhad told Maria Lopez to tellthem when he spoke to them on the afternoon ofMarch 13.After the union representatives had departed from Marcus' premises on March 13,Dominic Zulferino on behalf of Local 44 filed a petition for certification with theNew York State Labor Relations Board(later dismissed or withdrawn for lackof jurisdiction).After the filing of that petition,Zulferino returned to 371 Broad-way where, again in front of the building,he was informed what Marcus had toldthe girls that afternoon.Five of the employees accompanied Dominic Zulferinoto the offices of the Union,where they signed a statement to the following effect:Affidavit of the workersThe boss, Mr.Marcus asked all the girls, if we signed the cards for theUnion, and we all answered,we did.He said if the Union comes into this factory,I'llfire everybody.If we don'tjoin the Union he said that he will give all the girls vacation and a raise.OLGA FLORES VELEZ.MARIA LOPEZ.CONCHITA DE LEON RIVERA.PETRA LOPEZ.ALIJA DELEON.Max Davis,secretary-treasurer and businessmanager of Independent Union,Local No. 10,of which Local 44 is a subordinate part, testified that in early April,Salvatore lannuci, an attorney representingMarcus, called at the union office,said he represented Marcus, and inquired what the Union requested in the way ofa contract.Davis(and Frank Zulferino was present during part of this meeting)testified that he asked lannuci whether he had authority to negotiate a contract;lannuci said he had not but he hoped that the Union would present a contract hecould take back to Marcus that would be acted upon favorably,and said furtherthat if a comparison of card signatures with company social-security records provedsatisfactory insofar as authenticity of signatures was concerned,the signatures ofemployees would be accepted as proof of union membership.On leaving,accordingtoDavis,Attorneylannuci said that he would communicate with the Union in thefuture; that later lannuci did telephone and told Davis he could not work anythingout with Marcus,who would not agree to any kind of a contract.The payroll records of the Respondent show that for the week ending March 14,1958,there were nine employees working as floorworkers.The payroll recordsreflect that for the weeks ending March 21, 28, and April 4 the same employees andnone others were employed;that one employee was dropped during the week endingApril 11 and the other eight continued at work through the payroll period April 25.The payroll records show that for the week ending March 7 a wage increase wasgranted to Dolores Accevedo,and that for the week ending March 14, wage increaseswere given to Alija del-con, Antonia Garcia,Conchita Rivera,Coy-LeeOverton,and Maria Lopez. Each raise, with the exception of Dolores Accevedo,was effectiveat the beginning of the workweek ending March 14.No paid vacations were granted for the year 1957.For the year 1958,a 1-weekpaid vacation was given during the vacation period, to each of the employees thenon the payroll who were on the payroll for the week ending March 14. MARCUS BROS.41On the basis of uncontradicted testimony herein,it is found that Marcus engagedin no other threats or acts of intimidation or coercion except the following which, inwhole context of the case,is significant.The Respondent offered and there was received in evidence herein a documentdated October 7, 1958, reading as follows:We, the undersigned,employees of Marcus Bros., 371 Broadway,New York,hereby wish to make the following statement:We have never been threatened or abused or mis-informed by Mr. HabibMarcus or.any of the persons in charge of the factory,in regard to Unionactivities.We do not wish to be represented by Local 44 of the Amalgamated Plastic,Toys and Novelty Workers Union or by any other union.EMPLOYEES OF MARCUS BROS.Nosotros,los empleados de Marcus Bros., 371 Broadway,New York,deseamos hater la siguiente declaracion:Nosotros,en ningun momento, hemos lido amenazados o enganados por elSr.Habib Marcus o por los encargados de la fabrica con relacion a actividadesconectadas con la Union.No deseamos unirnos al Local 44 de la Amalgamated Plastic, Toys and Nov-eltyWorkers Union, o a ninguna otra union.EMPLEADOS DE MARCUS BROS.CONCHITA DE LEON RIVERAMARIA LOPEZMARIE DEBROANOPETRA LOPEZEARLENE WALKEROLGA FLORESEVA LAUFERCOY LEE OVERTONALIJA DE LEONBefore this document was received in evidence,counsel for the Respondent cross-examined Olga Flores,who said that she signed the paper saying that she did notwant to belong to the Union, that she signed it because the other girls had signed it,and also because Marcus "told her to sign it."Alija deLeon on cross-examinationsaid that she had signed because "Mr.Marcus' son told the girls to sign and becauseall the other girls had signed."Maria Lopez on cross-examination said that thestatement was true when she signed it; on redirect examination, she said she signedthe document because she was afraid of losing her job.The testimony of each ofthese three girls shows that it was signed in July and August at a time when the girlswere either due or were receiving their vacation pay.Marcus explained this document this way: About during the week ending March21,Maria Lopez asked him to "sign for social security";he said: "If you want to go,it is up to you.You are working for me and I am not to sign for you." She wentback to work;the same employee asked him later how she could get her union cardback; he replied he had no authority to "do anything of that kind,but I will try tofind out and see what it is all about."Marcus said further that about a week later heasked her if she still wanted her card back,and on an affirmative reply, told her,"As-much as yougive authority to the union,you will have to give it to me. If youwant to put it in writing that you want me to bring the card back,Iwill try to doit under this way, by signing for me, that you want me to get the card back."Afterthinking over what he was going to write, Marcus said, he approached"a girl up-stairs that speaks Spanish and English,"and as a result of his conference with her,the statement was written.Thereafter,Marcus called the attention of Maria Lopezto it,said it would"be inside the office,"and she could sign it after conferring withher father or mother"because I don't want to have any interference whatsoever."Marcus kept the statement in his desk,and, as shown,itwas signed by an employeeor employees at different times.At the hearing herein, there was some innuendo attempted on behalf of the Re-spondent to the effect that some of the above-mentioned employees were subject tosome form of duress by union representatives directed toward inducing them to joinor remain members of the Union.No testimony was offered in this respect onbehalf of the Respondent, and no suggestion was made by any of the employees whotestified that any display of force or inducement was made toward them by unionrepresentatives.On the contrary,it appears to the Trial Examiner that their actionin joining the Union and supporting it was voluntary and that, indeed,itwas at therequest of the employees themselves that the Union became active in its organiza-tional effort. 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDFurther,the Respondent made no effortto deny thetestimony of Davis, substan-tiated by FrankZulferino,that Attorneylannuci entered into the picturein April,and thereafter informed Davisthatitwould not be possible for the Union to receiverecognition or a contract from Marcus.?The AppropriateBargaining UnitThe payroll records of the Respondent for the week ending March 14, 1958, showemployment of production employees who, it would seem, worked under Ezra Marcusas their supervisor, Sam Marcus, and Eva Laufer, the bookkeeper.Other payrollrecords running through the week ending April 25 show the same classification ofemployment. It is not difficult to determine that a unit appropriate for the purposesof collective bargaining within the meaning of Section 9(a) of the Act 8 is made upof all production and maintenance employees employed at the plant or factory of theRespondent at 371 Broadway, New York City.Concluding FindingsThe violations of the Act, as asserted by the complaint herein, and supported bycompetent evidence, are so plain on their face as to require little or no comment.Questions of credibility, as between witnesses other than Habib Marcus, are resolvedagainstMarcus.The violations of Section 8(a) (1) of the Act, as found by the Trial Examiner,certainly are of the kind considered inJoy Silk Mills, Inc. v. N.L.R.B.,87 App.D.C. 360, 185 F. 2d 732, cert. denied, 341 U.S. 914.As for violation of Section8(a) (5) herein found, seeN.L.R.B. v. American National Insurance Co.,343 U.S.395, and cf.N.L.R.B. v. Wooster Division of Borg-Warner Corporation,356 U.S. 342.In the instant case, the Employer did not get so far as to consent to bargain; hetook prompt steps to avoid the possibility.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe Respondent, by acts of initimidation, interference, and coercion and promisesof benefit in contravention of Sections 7, 8(a)(1), and 8(a)(5) of the Act and therefusal of the Respondent to bargain collectively with the Union as the representativeof the employees of the Respondentin anappropriate bargaining unit as defined inSection 9(a) of the Act, as set forth in section III of this Intermediate Report, inconnection with the business activities described in section I herein, have a close,intimate, and substantial relation to trade, traffic, and commerce among the severalStates of the United States, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondent, since on or about March 13, 1958, and at alltimes material thereafter, has interfered with, coerced, and intimidated its employeesin the exercise of the rights guaranteed to them by Section 7 of the Act, and that theRespondent at all times after such date refused and continues to refuse to bargainwith the Union as the exclusive representative of its employeesin anappropriatebargaining unit, and having found further that the Respondent has failed and refusedto bargain collectively with said Union with respect to wages, hours of employment,and conditions of employment, and all other matters as required by the Act, and byso doing has interfered with, ,restrained, and coerced its employees in the exercise ofthe rights guaranteed by Section 7 of the Act, it will be recommended that theRespondent cease and desist therefrom.On the basis of the foregoing findings of fact and upon the entire record in thiscase, the Trial Examiner makes the following:7 There is in evidence in the case a pretrial statement furnished by Habib Marcus toan investigator of the Board, sworn to by Marcus May 21, 1958. This statement is foundby the Trial Examiner to be inconsistent with testimony given by Marcus during thecourse of the hearing.8 "Sec. 9. (a) Representatives designated or selected for the purposes of collective bar-gaining by the majority of the employees in a unit appropriate for such purposes, shallbe the exclusive representatives of all the employees in such unit for the purposes ofcollective bargaining in respect to rates of pay, wages, hours of employment, or otherconditions of employment : . . . SPECTOR FREIGHT SYSTEM, INC.43CONCLUSIONS OF LAW1.Amalgamated Plastic Toys & Novelty Workers, Local 44, I.B.P.M.O.E., Ind., is:a labor organization within the meaning of Section 2(5) of the Act.2.By refusing and continuing to refuse to bargain collectively with the aforesaidUnion as the exclusive representative of its production and maintenance employees atitsNew York, New York, plant, located at 371 Broadway, New York City (exclud-ing office clerical employees, professional employees, guards, and supervisors asdefined by the Act whose services may be paid for or utilized by the Respondent), theRespondent has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a) (5) of the Act.3.By refusing and continuing to refuse to bargain with the said Union, as afore-said, the Respondent has interfered with and continues to interfere with the rightsguaranteed to its employees under Section 7 of the Act, and thereby has engaged inand is engaging in an unfair labor practice within the meaning of Section 8 (a) (1) ofthe Act.4.The Respondent, by interrogating his employees concerning their membership inand their activities on behalf of the Union, by warning them to refrain from becomingmembers of the Union or giving any assistance to the Union, by threatening em-ployees with discharge if they adhere to the Union or remain members of the Union,by promising employees economic benefits and other benefits if they did not join orassist the Union, and by offering, promising, and granting to its employees wageincreases, vacation pay, and other benefits if they refused to join the Union, and bygranting increases of pay to certain employees in an effort to discourage membershipin the Union, has interfered with, restrained, and coerced his employees in the rightsguaranteed to them by Section 7 of the Act, and has violated Section 8 (a) (1) of theAct by engaging in such prohibited activities.5.The above-described labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication.]Spector Freight System,Inc.andPaul H. ConradLocal 600, Highway&City Freight Drivers,Dockmen & Help-ers, affiliated with International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandPaulH. Conrad.Cases Nos. 11-CA-1783 and 14-CB-550.March 5,1959DECISION AND ORDEROn December 12, 1958, Trial Examiner Max M. Goldman issuedhis Intermediate Report in the above-entitled proceedings, findingthat the Respondent Company and the Respondent Union had en-gaged in and were engaging in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth in the copy of the Intermediate Reportattached hereto.Thereafter, the Respondent Company and theRespondent Union filed exceptions to the Intermediate Report andsupporting briefs.The Board I has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.1Pursuant to theprovisionsof Section 31(b) of the Act, the Board has delegated itspowers in connectionwith thesecasesto a three-member panel [Members Rodgers,Jenkins,and Fanning].123 NLRB No. 3.